Chalmers, J.,
delivered the opinion of the court.
The bill was filed by the heirs of Laura Wood, deceased, to :have pronounced void a trust deed which their mother had executed in her life-time on her Mount Hope plantation, and also to have declared invalid a conveyance executed by the trustee at a sale made by him under said trust deed. , The prayer was that both of said instruments be canceled and vacated, and for a restitution of possession to complainants. The chancellor decreed in accordance with the prayer, and defendants, who were the holders of the debt secured by the trust deed and also the purchasers of the land at the trustee’s sale, appeal. The trust deed was executed by Laura Wood jointly with her husband James Wood to C. Rellowes & Co., in 1860, to secure payment of two promissory *839notes for $5,000 each, made by the husband and wife jointly and severally, which state upon their face that they were for money loaned. The promissory note of a married woman for borrowed money does not of itself constitute any liability upon her separate estate. If it can be shown that the proceeds of it were actually used for any of the purposes for which she may by law bind her property, the note may be enforced as constituting a binding promise to repay. It is the use made of the money, and not the execution -of the note that binds her estate. In the case at bar, it appears that there was in fact no money loaned or borrowed. The notes were only taken to represent advances of money and supplies intended and expected to be thereafter made by Fellowes & Co. to Mrs. Wood. An attempt was made to show that the wife did receive the advances for the benefit of her plantation, and family, but we think that the attempt was a failure. The books of Fellowes & Co. were destroyed during the war. The members of the firm could not testify as to how much was actually advanced on the trust deed, nor what proportion was money, nor what groceries or dry goods, nor indeed what were the kind and. quality of supplies furnished. . They did not profess to know what actual use was made of the advances, nor for what purposes they were obtained, except that Wood and wife said that they desired them for her plantation and family. This is [not, we think, sufficient proof of the purpose and uses for which the note was executed and the advances applied, to authorize a sale of the wife’s property under the- trust deed. Yiser v. Scruggs, 49 Miss., 705. The note, however, was a valid and binding debt against the husband, who, being sui juris, might well bind himself for a debt incurred by the wife which would not bind her. Can then the income of the wife’s estate be subjected to its payment, she being treated as a security for her husband? We think so, as long as the wife lives. But in the case at bar, Mrs. Wood is dead. Can the income of her property after her death be continuously subjected to the debt by being placed in the hands of a receiver, and its proceeds applied indefinitely to the liquidation of the incumbrance until it has been extinguished ?
*840This important question has never heretofore been decided in this state, nor elsewhere under a statute similar to ours, so far as-we are advised.
'The language of the statute is, “No conveyance or incumbrance for the separate 'debts of the husband shall be binding on the wife beyond the amount of their income.” § 1778 of Code. Under this clause it was held in Viser v. Scruggs, supra, that the property of the wife which had been mortgaged for the husband’s debt might be put in the hands of a receiver until the rents and profits should pay off the debt. Can this be done after the death of the wife, or if done during her life, can it be held by the receiver after her death ? We think not. In the first place, the words used by the statute are “ her income.” It is “ her income ” which may be bound. Can the rents and profits of her property be said to be “ her income ” after her death ? The words seem to imply a living person. After her death, the rents and profits of her property would more appropriately be styled “ the income of her estate.” They would belong either to her heirs or to her personal representatives.
Apart from this verbal construction, we think that grave considerations, both of reason and of policy, would dictate that the liability of her income should cease with her life. If this be not-so, then practically thecorpws of her estate is subjected to her husband’s debt, and this too, in the most unwise and obnoxious manner. Her property placed in custodia legis in the hands of a receiver, must remain there indefinitely, and in cases where the interest on the debt exceeded the income from the property, this-occupancy by the receiver must be perpetual and everlasting-Than this, nothing can be conceived more at variance with the law which exempts the body of her estate from liability to her husband’s debts, and more repugnant alike to the interests of the-state, and to a wise system of jurisprudence.
We are of opinion that the liability of the wife’s income to her husband’s debts, where she has bound her separate property therefor, terminates at her death.
There was no error in the decree below, which is affirmed.